Exhibit 10.59

Portions of this exhibit marked [*] are requested to be treated confidentially.

DATED 16 APRIL 2007

SALIX PHARMACEUTICALS, INC.

and

DR. FALK PHARMA GmbH

LICENSE AGREEMENT

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  

DEFINITIONS

   4

2.

  

LICENSE GRANT

   10

3.

  

CONSIDERATION

   11

4.

  

MINIMUM ROYALTY PAYMENTS

   12

5.

  

PAYMENT: GENERAL

   13

6.

  

OBLIGATIONS OF FALK

   15

7.

  

OBLIGATIONS OF SALIX

   17

8.

  

PRODUCT DATA

   17

9.

  

TRADEMARKS

   18

10.

  

INTELLECTUAL PROPERTY OWNERSHIP AND INFRINGEMENT

   19

11.

  

CONFIDENTIALITY

   22

12.

  

REPRESENTATIONS AND WARRANTIES

   23

13.

  

INDEMNIFICATION AND LIABILITY

   26

14.

  

ADVERSE REACTIONS REPORTING

   28

15.

  

RESTRICTIONS

   28

16.

  

FORCE MAJEURE

   28

17.

  

OPTION COUNTRIES

   28

18.

  

TERMINATION

   29

19.

  

CONSEQUENCES OF TERMINATION

   30

20.

  

NOTICES

   32

21.

  

ENTIRE AGREEMENT

   33

22.

  

ASSIGNMENT

   33

23.

  

NON-WAIVER OF RIGHTS

   34

24.

  

AMENDMENT

   34



--------------------------------------------------------------------------------

25.   

INDEPENDENT CONTRACTORS

   34 26.   

FURTHER ASSURANCES AND COOPERATION

   34 27.   

SEVERABILITY

   34 28.   

DISPUTE RESOLUTION

   34 29.   

LAW AND ARBITRATION

   35 30.   

COUNTERPARTS

   36 31.   

INTERPRETATION

   36 Schedule 1 Salix Patents    37 Schedule 2 Trademark Registrations    39
Schedule 3 Press Release    40 Schedule 4 Summary of Product Characteristics   
44 Schedule 5 Market Assumptions    50

 

3



--------------------------------------------------------------------------------

This Agreement is made the 16th day of April 2007

B E T W E E N:

 

(1) SALIX PHARMACEUTICALS, INC. a company incorporated under the law of
California whose principal place of business is at 1700 Perimeter Park Drive,
Morrisville, NC 27560-8404, USA (“Salix”); and

 

(2) DR. FALK PHARMA GmbH a company incorporated in Germany having its registered
office and principal place of business at Leinenweberstraße 5, 79108 Freiburg,
Germany (“Falk”).

W H E R E A S Salix has developed and owns rights in a pharmaceutical product
and has agreed to grant Falk an exclusive license in respect of such product for
its development, use and exploitation in certain European countries upon the
terms of this Agreement.

NOW IT IS HEREBY AGREED as follows:-

 

1. DEFINITIONS

 

1.1 In this Agreement, unless the context otherwise requires:

 

“Affiliate”

   shall mean in relation to either Party any person who directly or indirectly
controls, is controlled by or is under common control with that Party or, with
regard to Falk, is controlled by the same group of persons controlling Falk. A
person shall be regarded as in control of another person if it owns directly or
indirectly more than 50% (fifty per cent) of the voting stock or other ownership
or income interest of the other person or if it directly or indirectly possesses
the power to direct or cause the direction of the management and policies of any
other person by any means whatsoever.

“Business Day”

   shall mean any day on which clearing banks within both the USA and Germany
are open for business. “Change of Control”    shall mean any transaction or
series of transactions in which in excess of 50% of a Party’s voting power is
transferred or in which all or substantially all of the assets of the Party are
sold or otherwise conveyed.

“Compound”

   shall mean any sodium phosphate salt purgative that is the subject of any
Valid Claim in any Salix Patent.

“Dossier”

   shall mean the dossier of Salix Product Data and other information filed with
the relevant regulatory authority in the United Kingdom in respect of the UK MA
and the UK MA Product. “Effective Date”    shall mean 1 April 2007.

 

4



--------------------------------------------------------------------------------

“EMEA”

   shall mean the European Medicines Evaluation Agency. “Exchange Rate”    shall
mean the €/US $ exchange rate (and as applicable in connection with the
Royalties, the €/other Territory currencies exchange rate), as published by
Deutsche Bundesbank as at the relevant date.

“Exploit”

   shall mean to keep, have kept, make, have made, import, have imported, use,
have used, sell, have sold, offer for sale, or otherwise dispose of, including
all discovery, research, development, registration, modification, enhancement,
improvement, manufacture, storage, formulation, exportation, transportation,
distribution, promotion and marketing activities related thereto and
“Exploitation” shall be construed accordingly.

“Falk Study”

   shall mean any Study effected by and at the sole cost and expense of Falk.
“Falk Trademarks”    shall mean any trademark(s) used by Falk in connection with
the Product in the Territory under the terms of Clause 9.2.

“FDA”

   shall mean the United States Food and Drug Administration and any successor
thereto. “Force Majeure”    shall mean in relation to either Party any
circumstances beyond the reasonable control of that Party including without
limitation any strike, lock-out, or other form of industrial action, act of God,
war, riot, accident, fire, flood, explosion or government action.

“Improvement”

   shall mean any discovery, development, invention or improvement relating to a
Product made by Salix (or any Affiliate or licensee of Salix) during the Term
and all Intellectual Property rights existing therein provided that, for the
avoidance of doubt, Improvement shall only include any such discovery,
invention, development or improvement in respect of a Compound in the
Indication.

“Indication”

   shall mean the human pharmaceutical indication of bowel cleansing only and
for the avoidance of doubt shall not include any indication relating to
prevention or treatment of constipation. “Intellectual Property”    shall mean
all Patents, claims in Patents, trade marks and trade names, service marks,
registered designs, applications for any of the foregoing and the right to apply
for any of the foregoing in any part of the world, copyright, design right,
inventions, confidential information (including without limitation Know-how) and
any other similar right situated in any country in the world. “Joint Product
Data”    shall mean all Product Data relating to the Product arising out of any
Falk Study.

 

5



--------------------------------------------------------------------------------

“Know-How”    shall mean the information, procedures, instructions, knowledge,
experience, data (including, without limitation, toxicological, pharmaceutical,
clinical and medical data, health registration data, marketing data and all
other data), designs, dossiers (including, without limitation, manufacturing,
assay and quality control dossiers), manufacturing formulae, processing
specifications, sales and marketing materials and technology relating to or
concerning the Product, whether committed to writing or not including without
limitation all Product Data and the Manufacturing Technology.

“Launch”

   shall mean in respect of each country in the Territory the commencement of
commercial sale of a Product in such country after an MA in such country of such
Product. “Manufacturing Technology”    shall mean all methods, processes,
designs, data, procedures and other information relating to the manufacture of a
Product including, without limitation, final quality assurance, quality control
procedures, manufacturing procedures, product and raw material specifications,
formulation data and other technology related thereto. “Market Assumptions”   
shall mean the assumption of Falk relating to the anticipated market for the UK
MA Product in each country of the Territory during the Term as set out in
Schedule 5. “Marketing Authorisation” or “MA”    shall mean in respect of any
country in the Territory, the grant by the relevant regulatory authority in such
country or the EMEA, in respect of such country, of all such approvals and
authorisations (including, if required, any pricing or reimbursement approvals)
required to effect marketing and sale of a Product in such country. “MA Transfer
Costs”    shall mean all costs, expenses and fees directly incurred in
connection with the transfer of any MA or any application for an MA and the
change of identity of the registered holder or applicant, which costs shall
include for example but without limitation the cost of changes to any patient
information leaflet, Summary of product characteristics and/or labelling.
“Minimum Royalty Payments”    shall mean the minimum, non-refundable royalty
payments as specified in Clause 4.

“Net Sales”

  

shall mean gross amounts invoiced in respect of sales of the Product in the
Territory by Falk, its Affiliates or Sublicensees, as appropriate, to Third
Parties, less the following items:

 

(a) trade, quantity and cash discounts or rebates actually allowed and taken and
any other adjustments, provided that such discounts or rebates are not applied
disproportionately to the Product as compared with other similar products (for
example, Endofalk) of the selling entity, including, without limitation, those
granted on account of price adjustments, billing errors, rejected goods, damaged
goods and recall returns;

 

6



--------------------------------------------------------------------------------

  

(b) credits, rebates, charge-back and prime vendor rebates, fees, reimbursements
or similar payments granted or given to wholesalers and other distributors,
buying groups, health care insurance carriers, pharmacy benefit management
companies, health maintenance organizations or other institutions or health care
organizations;

 

(c) any tax, tariff, customs duties, excise or other duties or other
governmental charge (other than an income tax) levied on the sale,
transportation or delivery of the Product;

 

(d) payments or rebates reasonably and customarily paid in connection with sales
of Product to any governmental or regulatory authority;

 

(e) any write offs for bad debt provided that in each Year the maximum sum which
may be deducted in respect of bad debts shall not exceed [*]% ([*] per cent) of
Net Sales in such Year and further provided that in the event that any bad debt
is written off and subsequently recovered by Falk, upon such recovery such debt
shall be included in Net Sales for such Quarter in any statement under Clause 5
provided always that:

 

(i) Sales of a Product by and between Falk and its Affiliates and Sublicensees
are not sales to Third Parties (except where such Affiliate or Sublicensee
purchasers are end users) and shall be excluded from Net Sales calculations for
all purposes;

 

(ii) Where a Product is sold otherwise than on arm’s length terms the price that
would have been charged on an arm’s length sale (calculated as above) shall be
the invoice price for such Product and where a Product is disposed of for
consideration other than cash, such consideration shall be valued at the fair
market value thereof;

 

(iii) Where a Product is not sold on arm’s length terms but is used or otherwise
disposed of on a commercial basis by a Third Party, the price that would have
been charged (after the deductions in Sub-Clauses (a) through (e) above) on an
arm’s length sale in such country shall be deemed the Net Sales for the sale of
such Product, provided that reasonable quantities of Product supplied and used
in clinical trials or for other research or development activities or reasonably
and customarily supplied for promotional purposes as samples shall not be
treated as being disposed of on a commercial basis and shall be ignored for the
purpose of calculating Net Sales.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

7



--------------------------------------------------------------------------------

“Option Countries”    shall mean Italy and France. “Patent Expiry Date”    shall
mean the date on which a Product shall cease to be the subject of any Valid
Claim in any Salix Patents in the Territory. “Patents”    shall mean all patents
or letters patent, claims in any patent and applications for any patent and the
right to apply for the same in any part of the world including, without
limitation, all reissues, re-examinations, extensions, substitutions,
confirmations, registrations, revalidations, additions, confirmations,
continuations in part and divisions thereof and any Supplementary Protection
Certificates. “Product Data”    shall mean all data, information or results
generated in the performance of any clinical studies, non-clinical studies
(including pharmacological and toxicological studies) or chemistry,
manufacturing, control and analytical studies (including any Studies) in respect
of a Product conducted by or on behalf of either party whether before or after
the Effective Date during the Term, including the Manufacturing Technology.
“Product”    shall mean any human pharmaceutical product containing any Compound
for use in the Indication, the Exploitation of which in the Territory falls
within any Valid Claim of the Salix Patents in the Territory and for the
avoidance of doubt Product shall include the UK MA Product. “Quarter”    shall
mean each three calendar-month period in any Year of the Term ending on 30th
June, 30th September, 31st December and 31st March in each Year and “Quarterly”
has a corresponding meaning. “Royalties”    shall mean royalties payable by Falk
to Salix under the terms of Clause 3.1.3. “Salix IP”   

shall mean all Intellectual Property of Salix relating to a Product (including
any Improvement) which is at the Effective Date or subsequently during the Term:

 

(a)    vested in Salix or any Affiliate of Salix; or

 

(b)    licensed to Salix or any Affiliate of Salix

 

including any Salix Patents.

“Salix Patent”    shall mean any Patent in the name of Salix or any Salix
Affiliate existing at any time during the Term relating in any manner to a
Product in the Territory, including the Patents listed in Schedule 1. “Salix
Product Data”    shall mean all Product Data (excluding Joint Product Data)
relating to a Product in the possession or control of Salix as at the Effective
Date and thereafter during the Term (including without limitation the Dossier
and Manufacturing Technology and all Product Data generated in the conduct of
any Salix Study).

 

8



--------------------------------------------------------------------------------

“Salix Territory”    shall mean the United States of America and its possessions
and the Commonwealth of Puerto Rico. “Salix Study”    shall mean any Study
effected at the sole cost and expense of Salix. “Study/ies”    shall mean all
tests and studies necessary to support an application for and to obtain a
Marketing Authorisation in any country of the Territory and all marketing
studies (if any) effected post MA in any part of the Territory. “Sublicense”   

shall mean a sublicense granted by Falk to a Third Party of the rights granted
under Clause 2.1. For the avoidance of doubt:

 

(a) the appointment by Falk of any distributor, wholesaler or dealer of the
Product shall not be a Sublicense; and

 

(b) the appointment of a manufacturer to manufacture Product for and on behalf
of Falk, shall not be deemed a Sublicense.

“Summary”    shall mean the Summary of product characteristics in respect of the
UK MA Product, as set out in Schedule 3. “Term”   

shall commence on the Effective Date and continue until whichever is later of;

 

(a) the Patent Expiry Date; or

 

(b) the expiry of a period of seventeen years from the Effective Date,

 

subject always to earlier termination under Clause 18.

“Territory”    shall as at the Effective Date mean each of the following
countries: Austria, Belarus, Belgium, Bulgaria, Croatia, Denmark, Estonia,
Finland, Germany, Greece, Hungary, Ireland, Latvia, Lithuania, Luxembourg,
Norway, Poland, Portugal, Romania, Russia, Serbia, Slovakia, Slovenia, Spain,
Sweden, Switzerland, the Czech Republic, the Netherlands, Turkey, Ukraine and
the United Kingdom, and Territory shall during the Term be as amended from time
to time by the deletion of any country under Clause 6.2 or by the addition of
any Option Country under Clause 17. “Third Party”    shall mean any third party
and shall not include the Parties or any Affiliate of either Party. “Trademarks”
   shall mean the tradenames “Diacol”, “Visicol” and “Osmoprep” registered as
trademarks in the parts of the Territory and Option Countries as set out in
Schedule 2.

 

9



--------------------------------------------------------------------------------

“UK MA Product”    shall mean the Product in the form specified in the Summary.
“UK MA”    shall mean the Marketing Authorisation for a Product granted by the
Medicines and Healthcare products Regulatory Agency (MHRA) in respect of the
United Kingdom (on 7 January 2005 ref: PL 19147/0001) currently held by Inkine
Pharmaceutical Company Ltd., a Salix Affiliate. “Valid Claim”    shall mean a
claim of (i) any issued and unexpired Patent in the Territory, which has not
been held permanently revoked, unenforceable or invalid by a decision of a court
or other governmental agency of competent jurisdiction, unappealable or
unappealed within the time allowed for appeal and which has not been admitted to
be invalid or unenforceable through reissue or disclaimer or otherwise; and (ii)
any application for a Patent during the period from filing to date of grant,
provided that the applicant shall be diligently pursuing the prosecution to
grant of such application and that such period shall not exceed five years,
without prejudice to the obligations of a party in respect thereof on grant of
any Patent pursuant to such application. “Year”    shall mean each period of
twelve calendar months from the Effective Date and starting on each anniversary
of the Effective Date during the Term.

 

1.1 The expression “the Parties” shall mean together Falk and Salix and “Party”
shall refer to one such Party;

 

1.2 Unless the context otherwise requires all references to a particular Clause
sub-Clause schedule or paragraph shall be a reference to that Clause,
sub-Clause, schedule or paragraph in or to this Agreement as it may be amended
from time to time pursuant to this Agreement;

 

1.3 Headings are for convenience only and shall be ignored in interpreting this
Agreement;

 

1.4 Words importing the singular shall include the plural and vice versa and
words importing the masculine gender shall include the feminine and vice versa;

 

1.5 The words “including” or “included” are to be construed without limitation
to the generality of the preceding words.

 

1.6 Any reference to “writing” or any cognate expression includes a reference to
any communication effected by facsimile transmission or similar means.

 

2. LICENSE GRANT

 

2.1 Salix grants to Falk from the Effective Date for the Term in respect of the
Salix Patents, the Salix IP and the Salix Product Data the sole and exclusive
royalty bearing right and license to use the same and to develop, use and
Exploit the Product throughout the Territory and a non-exclusive right and
license to manufacture and have manufactured the Product in any part of the
world for Exploitation in the Territory only and Salix therefore undertakes;

 

10



--------------------------------------------------------------------------------

  2.1.1 not at any time during the Term to grant or purport to grant to any
Third Party any rights to Exploit the Product in the Territory; and

 

  2.1.2 not itself to Exploit the Product during the Term in the Territory; and

 

  2.1.3 to maintain as Confidential Information (subject to the provisions of
Clause 11), all Product Data (including Joint Product Data) and not to disclose
any Product Data to any Third Party otherwise than under terms relating to
confidentiality and restricting the use of such Product Data in the Territory in
accordance with the terms of this Agreement.

 

2.2 Falk undertakes that it shall use the Salix IP and Product Data only in the
development and Exploitation of the Product in the Territory under the terms of
this Agreement and shall not be entitled to use all or any part of the Salix IP
or Product Data for any other purpose whatsoever.

 

2.3 The granting of Sublicenses by Falk with respect to all or any of the rights
granted to Falk pursuant to Clause 2.1 shall be subject to the prior approval in
writing of Salix.

 

3. CONSIDERATION

 

3.1 In consideration of the license granted under Clause 2.1, Falk shall pay to
Salix;

 

  3.1.1 the non-refundable and non-creditable sum of US$1,500,000 (one million
five hundred thousand US dollars) within seven days of the date hereof; and

 

  3.1.2 the non-refundable and non-creditable sum of US $[*] ([*] US dollars)
within [*] days of the grant of an MA for a Product by the applicable regulatory
authority in Germany; and

 

  3.1.3 a Royalty:

 

  (a) at the rate of [*]% ([*] per cent) of Net Sales where aggregate Net Sales
in the Territory in any Year do not exceed €[*] ([*] Euros),

 

  (b) where aggregate Net Sales in any Year exceed €[*] ([*] Euros) at the rate
of [*]% ([*] per cent) of all Net Sales in excess of €[*] ([*] Euros) in such
Year.

 

3.2 Falk shall notify Salix promptly of the grant of the German MA and Salix
shall promptly invoice Falk for each payment under Clause 3.1.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

11



--------------------------------------------------------------------------------

4. MINIMUM ROYALTY PAYMENTS

 

4.1 In respect of the Royalties due on Net Sales, Falk shall pay to Salix in
respect of each Year of the Term subject to Clause 4.3, a non-refundable Minimum
Royalty Payment according to the following schedule:

 

Year

  

Minimum Royalty Payment

Per Year

1

   US $ [*]

2

   US $ [*]

3

   US $ [*]

4

   US $ [*]

5

   US $ [*]

6 and thereafter

   US $ [*]

 

4.2 The Minimum Royalty Payment shall be due and payable with the Statement
delivered to Salix under Clause 5.1 within ninety (90) days of the end of the
relevant Year provided that all Royalties paid in such Year shall be credited
against the Minimum Royalty Payment and such payment shall be made only in
respect of the shortfall between the Minimum Royalty Payment and such Royalties
based on actual Net Sales actually paid in respect of such Year.

 

4.3 The obligation to effect the Minimum Royalty Payment shall cease on the
Patent Expiry Date. For the period from 1 April to the Patent Expiry Date in
such Year the Minimum Royalty Payment for that Year shall be apportioned and any
shortfall shall be calculated by reference to Royalties due in respect of Net
Sales in such period from 1 April to the Patent Expiry Date only.

 

4.4 In the event that:

 

  4.4.1 Falk exercises its option under Clause 17.2 in respect of the addition
of an Option Country to the Territory;

 

  4.4.2 the rights of Falk in respect of any country of the Territory are
amended by the deletion of such country under Clause 6.2;

Falk shall promptly on exercise of such option or on such amendment under
Clause 6.2 amend the Market Assumptions to reflect the addition to or deletion
from the Territory and the parties undertake to renegotiate in good faith the
Minimum Royalty Payments due under Clause 4.1 for the following Years, to take
account of such addition to or deletion from the Territory. Each party shall use
its best endeavours to procure that any such renegotiation shall be effected
within a period of 60 (sixty) days from the date of notice by Falk of exercise
of the option.

 

4.5 In the event that at any time prior to the Patent Expiry Date any Market
Assumption subsequently appears to be incorrect or ill founded (a “Revision
Circumstance”) and as a consequence of such Revision Circumstance the Royalties
payable to Salix based on the actual Net Sales of the Product in the Year
following the occurrence of the Revision Circumstance are less than the Minimum
Royalties payable to Salix during such Year, the parties undertake to
renegotiate in good faith the Minimum Royalty Payments due under Clause 4.1 for
the following Years. Each party shall use its best endeavours to procure that
any such renegotiation shall be effected within a period of 60 (sixty) days from
the date of notice of either party to the other party notifying it of the
Revision Circumstance

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

12



--------------------------------------------------------------------------------

 

and the effect thereof on Net Sales for such Year and requesting renegotiation.
Any such renegotiations under this Clause 4.5 shall not in any circumstances
effect any increase in the Minimum Royalty Payments and shall effect only a
reduction in the sums specified in Clause 4.1. Upon any such renegotiation, the
parties shall review the manner in which any such Revision Circumstance affects
the Market Assumptions and shall consider the revised Market Assumptions arising
from such Revision Circumstance.

 

4.6 In the event that the parties are unable to agree the Minimum Royalty
Payments upon any such renegotiation under Clauses 4.4 or 4.5, in such 60
(sixty) day period (or any agreed extended period) the parties agree that
determination of any adjustment to the Minimum Royalty Payments shall be
referred to an independent expert (experienced in the negotiation of the
financial terms of commercial contracts in the pharmaceutical field) appointed
by the agreement of the parties, or in the event that the parties are unable to
agree on the appointment of any independent expert, he shall be appointed, at
the request of either party, by the President for the time being of the
Association of British Pharmaceutical Industries (ABPI) who shall have the
authority to appoint such an independent expert. In determining any such
adjustment to the Minimum Royalty Payments:

 

  4.6.1 such expert shall act as an expert and not as an arbitrator;

 

  4.6.2 the costs of such expert shall be borne as determined by the expert
taking account of the position of the parties as at the date of referral to the
expert and the expert determination;

 

  4.6.3 such expert shall make such determination in such manner as he
reasonably considers appropriate taking account of the Market Assumptions and,
in respect of renegotiation under Clause 4.5, any adjustments thereto reasonably
arising by reason of any Revision Circumstance;

 

  4.6.4 such expert’s determination shall, in the absence of manifest error, be
final and binding in respect of the Minimum Royalty Payments applicable after
the date of such determination; and

such expert shall be required to effect such determination within 45 (forty
five) days of his appointment and any adjusted Minimum Royalty Payments shall
take effect, under Clause 4.4, from the date of the amendment to the Territory
and under Clause 4.5, from the date of the request for renegotiation made under
Clause 4.5 and the Minimum Royalty Payments for such Year shall be adjusted pro
rata from such date.

 

5. PAYMENT: GENERAL

 

5.1 Falk shall prepare a statement (“Statement”) in respect of each Quarter
which shall show in reasonable detail for the Quarter in question the
calculation of Royalties due to Salix with respect to aggregate Net Sales. Such
Statement shall specify in reasonable detail the calculation of Net Sales (in
accordance with the definition set out in Clause 1) and the applicable Royalties
due to Salix and such other information relating to the calculation of Net Sales
as Salix may reasonably request from time to time. Such Statement shall be
submitted to Salix within ninety (90) days of the end of the Quarter to which it
relates together with remittance for Royalties due to Salix under Clause 3.1.3
(as applicable). Promptly, on receipt of each such Statement, Salix shall issue
an invoice in respect of the payments made with such Statement.

 

13



--------------------------------------------------------------------------------

5.2 In respect of the first Quarter in each Year in which aggregate Net Sales
for the relevant Year shall exceed €[*] ([*] euros) Falk shall in the Statement
for such Quarter:

 

  5.2.1 account for Royalties on Net Sales in such Quarter and thereafter in
such Year at the higher rate due under Clause 3.1.3(b); and

 

  5.2.2 specify the additional Royalty due under Clause 3.1.3(b) for all Net
Sales in the Year to date on which Royalty shall have been paid under Clause
3.1.3(a) and shall remit all such additional Royalties due to Salix with such
Statement.

 

5.3 Falk, its Affiliates and Sublicensees shall keep complete, true and accurate
books of account and records for the purpose or determining the amounts payable
or accountable hereunder. Such books and records shall be kept at one of the
principal places of business of Falk, its Affiliates and Sublicensees for at
least seven (7) years following the end of the Quarter to which they pertain.
Salix shall have the following audit rights:

 

  5.3.1 Upon the written request of Salix and, except with respect to an audit
permitted by Clause 5.3.2, not more than once in each Year, Falk shall permit an
independent certified public accounting firm of recognized good standing in
Europe, selected by Salix, at Salix’s expense, to have access during normal
business hours, and upon reasonable prior written notice, to such of the records
of Falk as may be reasonably necessary to verify the accuracy of the
calculations of royalties and other amounts due and payable under this Agreement
for any Year ending, except as otherwise permitted under Clause 5.3.2, not more
than [*] Years prior to the date of such request. If such accounting firm
concludes, as indicated by a written report delivered to each of the Parties,
that additional Royalties or other amounts were owed during such period, Falk
shall pay the additional Royalties or other amounts, as applicable, with
interest from the date originally due at the rate specified in Clause 5.4 within
sixty (60) days after the date on which such accounting firm’s written report is
delivered to Salix. Any overpayment of Royalties shall be fully creditable
against future royalties payable to Salix.

 

  5.3.2 If, and only if, the amount of any underpayment discovered as the result
of an audit conducted in accordance with Clause 5.3.1 is greater than [*]
percent ([*]%) of the total amount previously paid, then Falk shall reimburse
Salix for all costs related to such audit and Salix shall be entitled to conduct
an audit in accordance with Clause 5.3.1 for any Year ending not more than [*]
years prior to the date of such audit, provided that in no event shall Salix
audit Falk more than twice in any Year.

 

5.4 Without prejudice to Salix’s rights under Clause 18.3 if any Royalty or any
other amount due and payable under this Agreement is overdue, Falk shall pay
interest thereon at an annual rate (but with interest accruing on a daily basis)
of [*] ([*]%) above the then-current U.S. prime rate, as published in The Wall
Street Journal, Eastern U.S. Edition. Such interest shall run from the date on
which payment of such sum became due until payment thereof in full together with
such interest by Falk.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

14



--------------------------------------------------------------------------------

5.5 All sums due to Salix under this Agreement:

 

  5.5.1 are, unless otherwise expressly stated, exclusive of any Value Added Tax
or equivalent sales tax which shall be payable (if applicable) on submission by
Salix of valid Value Added Tax invoices in respect thereof; and

 

  5.5.2 shall be paid in full subject to deduction for withholding taxes,
charges and other duties that may be imposed in the Territory save insofar as
Salix shall be capable of obtaining a credit therefor. The Parties agree to
co-operate in all respects necessary to take advantage of such double taxation
agreements as may be available. If Falk is required to deduct or withhold it
will (i) promptly notify Salix of such requirement, (ii) pay to the relevant
authorities the full amount to be deducted or withheld promptly upon the earlier
of determining that such deduction or withholding is required or receiving
notice that such amount has been assessed against Salix, and (iii) promptly
forward to Salix an official receipt (or certified copy) or other documentation
reasonably acceptable to Salix and obtainable by Falk, evidencing such payments
to such authorities.

 

5.6 All Royalties or other sums payable under this Agreement shall be paid in US
Dollars by telegraphic transfer to such bank as Salix may designate for such
purpose. For the purposes of calculating:

 

  5.6.1 the threshold on Net Sales under Clause 3.1.3, all Net Sales effected in
currency other than Euros shall be converted into Euros at the Exchange Rate at
the end of the relevant Quarter;

 

  5.6.2 payments due in US Dollars in respect of Royalties, the sum calculated
as due shall be converted into US Dollars at the Exchange Rate three Business
Days before the due date for payment.

6. OBLIGATIONS OF FALK

 

6.1 Falk shall:

 

  6.1.1 use all reasonable commercial efforts to obtain an MA for a Product at
the earliest opportunity in Germany; and

 

  6.1.2 without prejudice to the terms of Clause 6.1.1, use all reasonable
commercial efforts to progress to grant MAs in all parts of the Territory and
the Option Countries and Falk shall not cease actively to pursue any MA pursuant
to this Clause 6.1.2:

 

  (a) save as provided under the terms of Clause 6.2; or

 

  (b) in respect of any Option Country, otherwise than under the terms of Clause
17.

 

  6.1.3 commit such resources to obtaining each MA as are reasonably required
provided that Falk shall not be under any obligation under the terms of this
Clause 6.1 or otherwise to effect any Studies in connection with any application
for any MA in the Territory;

 

  6.1.4 on any MA being obtained in any Option Country, Falk acknowledges that
it shall not have any rights in respect of the Product in such Option Country
unless and until it exercises its option under Clause 17. Falk undertakes to
maintain any such MA in an Option Country at its sole expense, during the term
of the Option under Clause 17, in respect of such Option Country;

 

15



--------------------------------------------------------------------------------

  6.1.5 use reasonable commercial efforts to effect Launch of a Product in each
country of the Territory as soon as reasonably practicable after the MA in that
country;

 

  6.1.6 use reasonable commercial efforts to manufacture or procure the
manufacture of Product in quantities reasonably required to satisfy the
anticipated demand for the Product in the Territory; and

 

  6.1.7 after Launch in each country, use reasonable commercial efforts
throughout the Term and shall devote such financial resources, personnel and
other resources as may reasonably be required, to promote sales of Products
throughout the Territory. Such reasonable commercial efforts shall in no event
be less than used by Falk with respect to the commercialisation of its own
products of comparable commercial significance and market potential or than used
by other companies with respect to the commercialisation of other products in
the market of comparable commercial significance and market potential in the
Territory.

 

6.2 If in order to obtain an MA in any country of the Territory the relevant
regulatory authority requires Studies to be effected, Falk shall promptly notify
Salix and shall supply to Salix full details of the requirements of such
regulatory authority. Notwithstanding that it is under no obligation to do so,
Falk may on such notification notify Salix that it intends to effect such
Studies at its sole cost and expense as Falk Studies; if Falk so notifies Salix
it will diligently pursue its obligations under Clause 6.1 and such Falk Studies
in such country. If Falk does not notify Salix of its intent to effect Falk
Studies, Salix may in its sole discretion by notice in writing to Falk, served
at any time after receipt of such notification:

 

  6.2.1 where the notification is in respect of Studies required in Germany:

 

  (a) amend the definition of the Territory to refer to the United Kingdom only
and Germany and all other countries shall be deleted from the definition of the
Territory; and

 

  (b) terminate the option under Clause 17 in respect of the Option Countries;

and this Agreement shall continue thereafter in respect of the United Kingdom
only; and

 

  6.2.2 where the notification is in respect of Studies required in any Option
Country terminate the option granted under Clause 17 in respect of such Option
Country; and

 

  6.2.3 where the notification is in respect of Studies required in any country
of the Territory other than Germany, amend the definition of the Territory such
that such country is removed from the definition for all purposes under this
Agreement from the date of such notice from Salix and in such circumstances all
rights of Falk in respect of the Product in such country shall cease and this
Agreement shall continue in all respects unamended save only for the deletion of
that country from the definition of the Territory.

 

16



--------------------------------------------------------------------------------

6.3 Falk shall keep Salix regularly informed of its progress in obtaining MAs
for the Product and in the performance of its obligations under Clause 6.1. Such
information shall be made available to Salix in the form of reasonably detailed
written reports every three months. In immediate subsequence to the furnishing
of a report the Parties shall discuss its content in telephonic meetings
(including video conferencing). Furthermore, Salix may call additional personal
meetings as deemed necessary or appropriate in order to review and discuss the
progress in seeking and obtaining MAs in respect of all parts of the Territory
and each Option Country.

 

6.4 Salix shall assist Falk as reasonably required in the event that Falk wishes
to use a Third Party manufacturer identified by Salix for manufacture of Product
for use in the Territory provided that Falk undertakes not to use such Salix
Third Party manufacturer without the prior consent in writing of Salix. Falk
acknowledges that in the event of any limited capacity of any such Salix Third
Party manufacturer Salix shall be entitled at all times to obtain from such
manufacturer all such quantities of Product as it may require for Exploitation
in the Salix Territory in priority to any supplies of Product required by Falk.

 

7. OBLIGATIONS OF SALIX

 

7.1 Within 30 days of the Effective Date Salix shall deliver to Falk:

 

  7.1.1 the Salix IP; and

 

  7.1.2 the Salix Product Data, which for clarity shall include the Dossier.

 

7.2 Thereafter during the Term Salix shall (at its sole cost and expense)
provide to Falk such assistance as Falk may reasonably require in connection
with the performance of its obligations under Clause 6 and shall promptly
deliver any further Salix IP or Salix Product Data coming into the possession or
control of Salix.

 

7.3 Salix shall as soon as practicable after the Effective Date take all such
actions as may reasonably be required to effect a transfer of the UK MA to Falk
and to effect a transfer to Falk of all applications for MAs for the Product in
the Territory as may have been commenced as at the Effective Date provided that:

 

  7.3.1 Falk shall provide to Salix all such assistance as it may reasonably
require in effecting such transfers; and

 

  7.3.2 Falk shall pay all MA Transfer Costs incurred in connection with any
such transfers.

 

8. PRODUCT DATA

 

8.1 Falk may at its sole discretion and at its sole cost conduct Falk Studies
provided that save only in respect of any Falk Study effected pursuant to a
notice served by Falk under Clause 6.2:

 

  8.1.1 Falk Studies shall be only marketing studies effected post MA in a part
of the Territory and Falk shall not conduct any Falk Studies in respect of any
application for an MA in any country of the Territory; and

 

17



--------------------------------------------------------------------------------

  8.1.2 Falk shall not effect any Falk Study without the prior consent in
writing of Salix and any such Falk Study shall be effected only in accordance
with a protocol therefor approved by Salix.

For the avoidance of doubt, where Falk notifies Salix under Clause 6.2 that it
intends to effect Falk Studies in respect of any part of the Territory the
conduct of such Falk Studies shall not require any further approval or consent
of Salix.

 

8.2 All Joint Product Data in respect of any Falk Studies shall promptly be made
available to Salix. Falk shall keep Salix informed as to conduct, progress and
results of any Falk Studies. Salix acknowledges that in respect of any Joint
Product Data supplied to it by Falk, it shall comply in all material respects
with data privacy requirements applicable to such Joint Product Data.

 

8.3 All right, title and interest in all Joint Product Data shall be jointly
owned by Salix and Falk and either may use such Joint Product Data without
further payment or obligation to the other and each of the Parties shall be free
to use and Exploit such Joint Product Data and to incorporate it in any
regulatory filing provided that:

 

  8.3.1 Salix acknowledges that during the Term it shall not and shall not
authorise or permit any Third Party to, use any Joint Product Data in the
Territory;

 

  8.3.2 Falk acknowledges that during the Term it shall not and shall not
authorise or permit any Third Party to use any Joint Product Data outside the
Territory.

 

8.4 Falk shall assign into the joint names of Salix and Falk its rights in all
such Joint Product Data as reasonably required by Salix from time to time. Each
Party undertakes to provide such assistance as may reasonably be required by the
other Party in connection with the protection of the Joint Product Data from
unauthorised use or disclosure and acknowledges that the Joint Product Data
shall be deemed Confidential Information of both Parties under the terms of
Clause 11.

 

9. TRADEMARKS

 

9.1 Salix hereby grants to Falk an exclusive license to the Trademarks in the
Territory for use on and in connection with the Product only. Falk undertakes to
enter into such registered user and other agreements as may reasonably be
required by Salix from time to time to evidence such license and further
undertakes to use the Trademarks in the form and manner only as specified by
Salix from time to time.

 

9.2 Falk shall have the sole right and responsibility for developing any
trademark(s) for the Product in the Territory (in substitution for the
Trademarks) (“Falk Trademarks”), including product names and distinctive artwork
and logos, and for seeking registration or other protection of such Falk
Trademarks in the Territory. Such Falk Trademarks may be the subject of
trademark application(s) in the Territory (effected by Falk) and shall be
registered and maintained in the name of Falk at the sole expense of Falk.
However, Falk Trademarks to be used from time to time in the commercialization
of the Product in the Territory so selected by Falk shall be notified to Salix
and such Falk Trademarks shall be subject to the prior approval in writing of
Salix, such approval not to be unreasonably withheld or delayed.

 

18



--------------------------------------------------------------------------------

9.3 Insofar as permitted by law and regulation in the Territory and subject to
the MAs, all packaging and printed literature for the Product offered for sale
in the Territory shall, if so and as long as so requested by Salix, display that
the Product is an innovation of Salix and that it is distributed under a license
granted by Salix.

 

9.4 Each Party shall notify the other, in writing, in the event of any
infringement of the Trademarks or the Falk Trademarks or potential infringement
of the Trademarks or the Falk Trademarks in the Territory or the Salix Territory
coming to such Party’s attention. Falk shall be entitled to take such action
against any infringers or potential infringers in the Territory as Falk may in
its sole discretion determine.

 

9.5 Salix undertakes that it shall not use or register any tradename or
trademark confusingly similar to the Falk Trademarks without the prior consent
of Falk which may withhold consent in its absolute discretion in the event that
it reasonably considers that any such use may prejudice or otherwise affect the
marketing of the Product in the Territory.

 

10. INTELLECTUAL PROPERTY OWNERSHIP AND INFRINGEMENT

 

10.1 Salix shall retain all rights, title and interest in and to the Salix IP
and the Salix Product Data, including any improvement, amendment, modification,
enhancement, discovery or invention to the Product or the use of the Product,
together with all Intellectual Property therein. In the event that Falk
develops, creates or identifies any improvement, amendment, modification,
enhancement, discovery or invention in connection with a Compound in the
Indication or otherwise relating to the Product (“an Invention”), Falk shall
promptly disclose the Invention to Salix and shall take all such actions and
execute all such documents as may reasonably be required to procure the sole
ownership thereof by Salix, provided that such Invention shall be licensed back
to Falk for Falk to use and exploit the Invention under the terms of this
Agreement in such manner as it considers appropriate within the Territory free
of any payment in addition to the payments due under Clauses 3 and 4. Except as
otherwise expressly provided in this Agreement, Falk has no right, title or
interest in any Invention, provided that ownership rights to Joint Product Data
resulting from any Falk Studies shall be as described in Clause 8.3. All rights
not expressly granted to Falk under this Agreement are reserved by Salix. Falk
shall not (and shall not attempt or purport to) file or prosecute in any country
any patent application which claims, discloses or uses or purports to claim,
disclose or use any Invention, without the prior express written consent of
Salix. Additionally, Falk shall not, directly or indirectly prevent or attempt
to prevent Salix from filing or prosecuting in any country any patent
application which claims, discloses or uses or purports to claim, disclose or
use any Invention.

 

10.2 Salix shall at its own cost prosecute to grant all subsisting Patent
applications within the Salix Patents and shall maintain (including payment of
all renewal fees) and defend all such Patents granted pursuant to the Patent
rights existing as at the date hereof in respect of the Salix Patents in force
for the full term thereof Provided Always that Salix shall be released from its
obligation to maintain and defend the Salix Patents under this Clause 10.2 where
it is advised by appropriately experienced patent counsel in the relevant
jurisdiction that the prospects for success or otherwise the merits of its case
and the cost of maintaining and defending the Salix Patents do not justify
commercially the relevant expenditure by Salix.

 

10.3

In the event that Falk at any time during the Term becomes aware of any
misappropriation or infringement or alleged misappropriation or infringement by
a Third

 

19



--------------------------------------------------------------------------------

 

Party (the “Infringer”) of any part of the Salix IP in the Territory, Falk shall
give prompt written notice thereof to Salix and (save only in respect of the
Joint Product Data, under Clause 10.4);

 

  10.3.1 Salix shall have the first right (but not the obligation) to take such
steps against an Infringer including all injunctive, compensatory and other
remedies and relief (collectively “Remedies”), as may be necessary or desirable
to prevent such infringement and preserve the Salix IP. Salix shall permit any
such Remedies to be brought in its name if permitted or required by law. Salix
may compromise or settle any of the Remedies in its sole discretion provided
that Salix shall not make any settlement or compromise that adversely affects
the interests of Falk in respect of the Products in the Territory without the
prior consent in writing of Falk, such consent not to be unreasonably withheld
or delayed.

 

  10.3.2 In the event that Salix elects not to pursue Remedies with respect to
the Salix IP within the Territory within ninety (90) days after notice in
writing from Falk requesting Salix to do so, Salix shall provide full details of
advice obtained under Clause 10.2 to Falk. Thereafter, and in any event if Salix
fails to pursue Remedies against such Infringer Falk shall have the right (but
not the obligation) to pursue Remedies against such Infringer provided that Falk
shall not make any settlement or compromise that adversely affects the interests
of Salix in the Products outside the Salix Territory without the prior consent
of Salix, such consent not to be unreasonably withheld or delayed and provided
that if Salix has commenced negotiations with an Infringer for discontinuance of
such Infringement within such ninety (90) day period, Salix shall have an
additional ninety (90) day period to conclude its negotiations before Falk may
bring suit for such Infringement.

 

10.4 In the event that Falk at any time during the Term becomes aware of any
misappropriation or infringement or alleged misappropriation or infringement by
an Infringer of any part of the Joint Product Data in the Territory, Falk shall
give prompt written notice thereof to Salix and Falk shall have the first right
(but not the obligation) to take such Remedies as may be necessary or desirable
to prevent such infringement and preserve the Joint Product Data. Falk shall
permit any such Remedies to be brought in its name if permitted or required by
law. Falk may compromise or settle any of the Remedies in its sole discretion
provided that Falk shall not make any settlement or compromise that adversely
affects the interests of Salix in respect of the Joint Product Data outside the
Territory without the prior consent in writing of Salix, such consent not to be
unreasonably withheld or delayed.

 

10.5 In the event that either Party shall pursue Remedies under Clauses 10.3 or
10.4;

 

  10.5.1 the other Party shall use all reasonable efforts to assist and
cooperate with the Party pursuing such Remedies, including providing access to
relevant documents and other evidence; and

 

  10.5.2 each Party shall bear its own costs and expenses relating to its
pursuit of Remedies or in providing assistance and cooperation; and

 

  10.5.3

any damages or other amounts collected by either Party shall be used, (i) by the
Party that pursued Remedies, to cover its costs and expenses incurred, (ii) by
the other Party to cover its costs and expenses, if any, relating to the pursuit
of such Remedies and (iii) the remaining amount, shall be allocated between Falk
and

 

20



--------------------------------------------------------------------------------

 

Salix equitably as appropriate to reflect the loss suffered by each Party in
connection with the actions of the Infringer and as appropriate to reflect the
basis on which such damages were awarded in any such action to compensate for
the loss of each Party.

 

10.6 In the event that a Third Party institutes a patent, trade secret or other
infringement suit against Falk or its Affiliates during the Term, alleging that
its Exploitation of the Product in the Territory infringes one or more Patents
or other Intellectual Property rights held by such Third Party (an “Action”),
Falk shall promptly notify Salix thereof in writing and promptly discuss with
Salix the best way to respond.

 

  10.6.1 Save as specified in Clause 10.6.2, Falk shall have the exclusive right
to defend and control the defence of any such Action using counsel of its own
choice, and the Action, subject to Clause 13, shall be at Falk’s own expense;
provided that Salix may participate in the defence and/or settlement of such
Action at its own expense with counsel of its choice and provided that Falk
shall not enter into any settlement to the extent that such Action and/or the
settlement of such Action is the subject of any claim made by Falk against Salix
for indemnification under Clause 13.1 except as agreed in writing between the
Parties, such agreement not to be unreasonably withheld and delayed. Falk
acknowledges that any such agreement of Salix to any such settlement shall be
without prejudice to the right of Salix to dispute any claim for indemnification
in respect thereof. Falk further acknowledges that in the event that Falk enters
into any settlement, without the agreement of Salix, in circumstances where such
Action and/or the settlement of such Action is not as at the date of such
settlement, the subject of any claim made by Falk against Salix for
indemnification under Clause 13.1, Falk shall not subsequently make any claim
for indemnification against Salix under Clause 13.1 in respect of such Action or
settlement.

 

  10.6.2 In the event that Salix shall have acknowledged its obligation to
indemnify Falk in respect of any such Action under Clause 13, Salix shall have
the exclusive right to defend and control the defence of any such Action using
counsel of its own choice and the Action shall be at Salix’s own expense;
provided that Falk may participate in the defence and/or settlement of such
Action at its own expense with counsel of its choice and provided that Salix
shall not enter into any settlement relating to the Product in the Territory if
such settlement admits the invalidity or unenforceability of any of the Salix IP
except as agreed in writing between the Parties, such agreement not to be
unreasonably withheld and delayed.

 

  10.6.3 In any such Action under Clauses 10.6.1 or 10.6.2, the Parties shall
cooperate with each other in connection with any such claim, suit or proceeding
and shall keep each other reasonably informed of any material developments in
connection with any such claim, suit or proceeding, including providing access
to relevant documents and other evidence.

 

  10.6.4 It is agreed by the Parties that if by reason of any such Action or any
settlement or other resolution of the same, Falk is obliged to effect payment of
a royalty or other monetary compensation to the relevant Third Party in respect
of its use of rights in any Third Party Intellectual Property in the
Exploitation of the Products in the Territory, the Royalties due to Salix under
Clause 3.1 shall continue unamended and Falk shall not make any deduction in
respect of any payment to any such Third Party provided that the foregoing shall
not affect any liability of Salix under Clause 13, arising out of or in
connection with any Action.

 

21



--------------------------------------------------------------------------------

11. CONFIDENTIALITY

 

11.1 Each Party undertakes that in relation to all confidential information of
the other Party which may be within or come into its possession in connection
with or arising from this Agreement (including confidential information
disclosed by the parties in confidence in the negotiations relating to this
Agreement, prior to the Effective Date) or which it may generate in reliance on
any confidential information so disclosed (such confidential information of
Salix to include all information relating to the Salix IP, the Salix Product
Data, any Improvement, any Invention under Clause 10.1 or any Joint Product Data
and such confidential information of Falk to include all information relating to
the Joint Product Data, marketing and development information and other
information delivered to Salix under Clauses 6.2 and 6.4 (collectively
“Confidential Information”, comprising respectively “Salix Confidential
Information” or “Falk Confidential Information”, as applicable) it will keep the
same secret and confidential and will not at any time for any reason whatsoever
disclose or permit the same to be disclosed to any Third Party (save as provided
in Clauses 11.3, 11.5 and 11.7 below).

 

11.2 The obligations of confidentiality contained in this Clause 11 shall not
extend to any part of the Confidential Information of the disclosing Party which
the recipient Party can show by documentary evidence:

 

  11.2.1 shall (otherwise than by reason of any default by the recipient Party)
become freely available to the general public; or

 

  11.2.2 was legally in its possession or control free of any obligation of
confidentiality prior to the date upon which it was received from the other
Party; or

 

  11.2.3 came into its possession or control legally from a Third Party free of
any obligation of confidentiality and otherwise than by reason of any breach of
any obligation of confidentiality by such Third Party; or

 

  11.2.4 was generated from research and development efforts by the
non-disclosing Party, its Affiliates or sublicensees independent of disclosure
by the disclosing Party.

 

11.3 Either Party shall be permitted to disclose the other Party’s Confidential
Information at such times and in such manner as may be required by law or any
relevant regulatory authority or any relevant Stock Exchange regulation provided
that in such circumstances it shall notify the other Party of such disclosure,
shall limit such disclosure to what is strictly required and shall endeavour
(insofar as is appropriate) to preserve the confidentiality of any such
Confidential Information so disclosed.

 

11.4 In the event that either Party is required at any time whilst it shall
retain any Confidential Information under the terms of this Agreement by any
relevant law or regulation to disclose all or any part of the Confidential
Information:

 

  11.4.1 it shall forthwith notify the other Party of such part of the
Confidential Information as may be required to be disclosed by law, the extent
to which such disclosure is required and the circumstances in which such
disclosure is required or effected pursuant to any applicable law; and

 

22



--------------------------------------------------------------------------------

  11.4.2 it shall keep the other Party informed of the extent and nature of such
disclosure; and

 

  11.4.3 it shall ensure that any Party to whom all or any part of the
Confidential Information is disclosed by reason of any disclosure required by
law is made fully aware of the confidentiality obligations attaching to the
Confidential Information and shall (insofar as is possible) procure an
equivalent obligation of confidentiality from any such Party.

 

11.5 It is acknowledged that notwithstanding the provisions of Clause 11.1 above
each Party shall be entitled to disclose any Confidential Information of the
other Party to its agents, representatives, employees and consultants
(collectively “Third Party Recipients”) to the extent necessary to facilitate
the performance of its obligations in connection with this Agreement provided
that any such disclosure shall be limited to what is necessary in order to
facilitate the performance of such obligations and the disclosing Party shall
procure that any Third Party recipient shall be bound by obligations of
confidentiality substantially similar to the provisions of this Clause 11.

 

11.6 Subject to the provisions of Clause 11.9 neither Party shall issue any
press release or communication to be published by or in the media in any manner
concerning the subject matter of this Agreement without the prior written
consent of the other Party (such consent not to be unreasonably withheld or
delayed).

 

11.7 For the avoidance of doubt it is acknowledged that subject to the terms of
Clauses 11.3, 11.4 and 11.5 Salix may disclose the Joint Product Data to the
extent reasonably required in connection with Exploitation of the Product
outside the Territory and Falk may use and disclose the Joint Product Data as
may reasonably be required in connection with its Exploitation of the Product in
the Territory. It is further acknowledged that, subject to Clauses 11.3, 11.4
and 11.5 the terms of this Agreement and the contents of its Schedules shall
constitute Confidential Information of each Party under the terms of this Clause
11.

 

11.8 The obligations of both Parties under Clauses 11.1 to 11.7 (inclusive)
shall remain in force for the Term and continue thereafter for a period of five
(5) years.

 

11.9 The Parties agree that each Party may within the period of ten days
following the Effective Date issue a press release substantially in the form of
Schedule 3.

 

12. REPRESENTATIONS AND WARRANTIES

12.1 Falk hereby represents and warrants to Salix as at the Effective Date as
follows:

 

  12.1.1 Falk is a company duly organized, validly existing and in good standing
under the laws of Germany;

 

  12.1.2 Falk has full power, authority and legal right to execute and deliver
this Agreement and to perform its obligations hereunder;

 

  12.1.3 the execution and delivery of this Agreement by Falk has been duly
authorized by all necessary actions of Falk;

 

23



--------------------------------------------------------------------------------

  12.1.4 this Agreement is a legal and valid obligation of Falk, binding upon
Falk and enforceable in accordance with its terms;

 

  12.1.5 The execution, delivery and performance of this Agreement do not and
will not violate any provision of any indenture, agreement or other instrument
or document to which Falk is a Party or by which any of its assets or properties
is bound or affected or be in conflict with or result in a breach of or
constitute a default under any such indenture, agreement, instrument or
document; and

 

  12.1.6 other than consents, authorizations, filings, notices and other acts
that have been obtained or anticipated in this Agreement, no consent or
authorization of, filing with, notice to or other act by or in request of, any
governmental authority or any other person, in the name of Falk, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement.

12.2 Salix hereby represents and warrants to Falk as at the Effective Date as
follows:

 

  12.2.1 Salix is a corporation duly organized and in good standing under the
laws of California;

 

  12.2.2 Salix has the full power and legal right to execute and deliver this
Agreement, grant the rights granted to Falk hereby and perform Salix’s
obligations hereunder;

 

  12.2.3 the execution and delivery of this Agreement by Salix has been duly
authorised by all necessary actions on the part of Salix;

 

  12.2.4 this Agreement is a legal and valid obligation of Salix, binding upon
Salix and enforceable in accordance with its terms;

 

  12.2.5 the execution, delivery and performance of this Agreement do not and
will not violate any provision of any indenture, agreement or other instrument
or document to which Salix is a Party or by which any of its assets or
properties is bound or affected or be in conflict with or result in a breach of
or constitute a default under any such indenture, agreement, instrument or
document;

 

  12.2.6 other than consents, authorizations, filings, notices and other acts
that have been obtained or anticipated in this Agreement, no consent or
authorization of, filing with, notice to or other act by or in request of, any
governmental authority or any other person, in the name of Salix, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement.

 

  12.2.7 there is no action or proceeding nor, so far as Salix is aware (due
inquiry having been made), any threat of an action or proceeding that would
materially and adversely affect the rights granted to Falk under the terms of
this Agreement in respect of the Product;

 

  12.2.8 Salix is not aware of any Patents or Patent applications that may in
Salix’s reasonable opinion, interfere in any material manner with the
Exploitation by Falk of the Product under the terms of this Agreement;

 

  12.2.9

the Salix IP and Salix Product Data includes all Intellectual Property, Know-how
and Confidential Information in the possession, custody or control of Salix

 

24



--------------------------------------------------------------------------------

 

which is to the best of the scientific judgement of Salix reasonably required
for the Exploitation of the Product by Falk under the terms of this Agreement;

 

  12.2.10 to the best of Salix’s scientific judgment, the Salix IP and Salix
Product Data (including all documents recording or embodying the same) supplied
to Falk by Salix under Clause 7 are true, accurate and up to date;

 

  12.2.11 there are in respect of any part of the Territory:

 

  (a) no outstanding orders, judgments, injunctions, awards or decrees of any
court or arbitrator or any other governmental regulatory body relating to the
Product;

 

  (b) no challenges, oppositions, actions, suits, personal injury or product
liability or other claims, legal, administrative or arbitral proceedings or
investigations against Salix, its Affiliates or sublicensees pending or
threatened against or relating to the Product which have had or in the
reasonable opinion of Salix may have a material adverse effect on the
Exploitation of the Product in the Territory; and

 

  (c) Salix is not aware of any written communication from or to the EMEA or any
relevant regulatory authority in any part of the Territory which indicates that
any application for an MA in such part of the Territory is likely to be
rejected;

 

  12.2.12 there are in respect of any part of the Salix Territory so far as
Salix is aware having made diligent enquiry;

 

  (a) no outstanding orders, judgments, injunctions, awards or decrees of any
court or arbitrator or any other governmental regulatory body relating to the
Product;

 

  (b) no challenges, oppositions, actions, suits, personal injury or product
liability or other claims, legal, administrative or arbitral proceedings or
investigations against Salix, its Affiliates or sublicensees pending or
threatened against or relating to the Product which have had or in the
reasonable opinion of Salix may have a material adverse effect on the
Exploitation of the Product in the Territory; and

 

  (c) Salix is not aware of any written communication from or to the FDA or
other regulatory authorities which indicates that any marketing authorisation or
product approval in respect of the Product in the Salix Territory granted are
likely to be invalid or subject to challenge, revocation or withdrawal or that
applications for any of the same are likely to be rejected;

 

  12.2.13 Salix is either the sole legal and beneficial owner or is the licensee
of the sole legal beneficial owner of all right title and interest in and to the
Salix Patents free of any lien, charge or encumbrance; and

 

  12.2.14 so far as Salix is aware having made diligent enquiry, the Salix
Patents are valid and enforceable and no act or omission has occurred whereby
any of the Salix Patents has ceased to be valid and enforceable and no
circumstance exists which might cause any of the Salix Patents to cease to be
valid and enforceable.

 

25



--------------------------------------------------------------------------------

12.3 The warranties expressly set forth in this Clause 12 by each Party are
exclusive and no other warranty, written or oral, is expressed or implied. Other
than as expressly set forth in this Clause 12, Salix makes no warranty to Falk
of any kind whether express, implied or statutory, regarding the Product and
expressly disclaims all warranties and terms of non-infringement of third party
rights, quality, fitness for a particular purpose or merchantability and Falk
acknowledges and agrees that there are known and unknown inherent risks involved
in developing and marketing a pharmaceutical product in the Territory.
Furthermore, save in respect of any breach of warranty by Salix, Salix will not
be liable to Falk in any amount in the event that Falk does not obtain an MA in
any part of the Territory.

 

12.4 Each party acknowledges that in entering into this Agreement it does not do
so on the basis of and does not rely on any representation or warranty or other
provision (except as expressly provided herein) and all conditions, warranties
or other terms implied by statute or common law are hereby excluded to the
fullest extent permitted by law.

 

12.5 Falk acknowledges that in respect of the exercise by it of the rights
granted under this Agreement it is not authorised to and shall not make any
warranty, express or implied, on behalf of Salix.

 

13. INDEMNIFICATION AND LIABILITY

 

13.1 Salix shall defend, indemnify and hold Falk, its Affiliates and
Sublicensees (the “Falk Indemnitees”) harmless from any claim, liability, damage
or loss (including reasonable attorneys’ fees and disbursements) (“Losses”)
arising out of:

 

  13.1.1 any breach by Salix of the representations, warranties given under
Clause 12.2; or

 

  13.1.2 the manufacture and/or Exploitation of the Product by Salix, its
Affiliates or licensees outside the Territory

save to the extent that the event giving rise to such Losses is an event which
would give rise to an indemnification obligation of Falk under Clause 13.2 and
provided that Salix shall have no obligation to indemnify any Falk Indemnitee
against any Losses in connection with any product liability claim arising solely
out of the manufacture, use or sale of the Product by Falk and its Affiliates
and Sublicensees, regardless of whether such claim arises in tort, contract,
strict liability, product liability or any other legal theory.

13.2 Falk shall defend, indemnify and hold Salix and its Affiliates harmless
from any Losses arising out of:

 

  13.2.1 any breach by Falk of the representations and warranties given under
Clause 12.1; or

 

  13.2.2

the manufacture and/or Exploitation of the Product by Falk, its Affiliates or
Sublicensees in the Territory;

 

26



--------------------------------------------------------------------------------

 

save to the extent that the event giving rise to such Losses in respect of
Falk’s or its Affiliates’ or Sublicensees’ Exploitation of such Product is an
event which would give rise to an indemnification obligation of Salix under
Clause 13.1.

 

13.3 Each indemnified Party agrees to give the indemnifying Party prompt written
notice of any Losses or the discovery of a fact upon which such indemnified
Party intends to base a request for indemnification hereunder.

 

13.4 Each Party shall furnish promptly to the other copies of all papers and
official documents received in respect of any Losses. The indemnified Party
shall co-operate as reasonably requested by the indemnifying Party in the
defence against any Losses.

 

13.5 With respect to Losses relating to all matters as to which the indemnifying
Party shall have acknowledged in writing the obligation to indemnify the
indemnified Party hereunder, the indemnifying Party shall have the sole right to
control the defence of such matter; provided that the indemnifying Party shall
obtain the written consent of the indemnified Party, prior to ceasing to defend,
settling or otherwise disposing of any Losses if as a result thereof:

 

  13.5.1 the indemnified Party would become subject to injunctive or other
equitable relief or any remedy other than the payment of money by the
indemnifying Party; or

 

  13.5.2 the business of the indemnified Party would be adversely affected.

The indemnified Party shall have the right to control the defence of all other
matters; provided that the indemnifying Party shall not be liable for any
settlement or other disposition of a Loss by the indemnified Party which is
reached without the written consent of the indemnifying Party, which consent
shall not be unreasonably withheld.

 

13.6 Except as provided above, the costs and expenses, including reasonable fees
and disbursements of counsel, incurred by any indemnified Party in connection
with any claim shall be reimbursed on a Quarterly basis by the indemnifying
Party, without prejudice to the indemnifying Party’s right to contest the
indemnified Party’s right to indemnification and subject to refund in the event
the indemnifying Party is ultimately held not to be obligated to indemnify the
indemnified Party.

 

13.7 Except in circumstances of gross negligence or wilful misconduct by a Party
or its Affiliates and save as may be required in connection with any indemnity
under this Clause 13;

 

  13.7.1 neither Falk or Salix shall be liable to the other for special,
exemplary, indirect, incidental, punitive or consequential damages, whether in
contract, warranty, negligence, tort, strict liability or otherwise;

 

  13.7.2 the aggregate liability of Salix for damages in connection with any
claim or action arising under the terms of or in connection with this Agreement,
whether in contract, warranty, negligence, tort, strict liability or otherwise,
shall not exceed [*] US dollars (US $[*]).

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

27



--------------------------------------------------------------------------------

14. ADVERSE REACTIONS REPORTING

 

14.1 Salix and Falk agree to exchange adverse event information in such manner
and following such procedure as may be agreed between the Parties after the
Effective Date.

 

15. RESTRICTIONS

 

15.1 Each of Falk and Salix agrees that during the Term, neither of them shall
directly or indirectly solicit or encourage any employee or consultant of the
other to leave or terminate such employment or consultancy for any reason,
including without limitation, becoming employed or otherwise engaged in any
capacity by such Party (or any person or entity associated with such Party) nor
shall it assist others in doing so.

 

16. FORCE MAJEURE

 

16.1 In the event that the performance of the obligations of either Party is
prevented, restricted or hindered by any event of Force Majeure such Party:

 

  16.1.1 shall not be liable to the other Party for any damages arising from any
breach of the terms of this Agreement caused by Force Majeure; and

 

  16.1.2 shall immediately serve notice in writing on the other Party specifying
the nature of the Force Majeure event, its effect upon its performance of this
Agreement and the period of time in which it is anticipated to apply; and

 

  16.1.3 shall use its reasonable endeavours to overcome the Force Majeure event
and resume its proper performance of its obligations under this Agreement.

 

17. OPTION COUNTRIES

 

17.1 It is acknowledged that as at the Effective Date the Option Countries do
not form part of the Territory and notwithstanding the obligations of Falk to
seek MAs for each of the Option Countries under the provisions of Clause 6.1.2,
Falk has no rights under this Agreement or otherwise to Exploit the Product in
an Option Country.

 

17.2 Salix hereby grants to Falk an option to amend the Territory by the
addition of an Option Country, such option to be exercised (on one or two
occasions) at any time by service of notice in writing by Falk on Salix and,
subject to Clause 17.4, on receipt of such notice, the Parties shall negotiate
in good faith and execute as soon as reasonably practicable thereafter an
amendment to this Agreement amending the Territory to include for all purposes
with effect from the date of execution of such amendment, the Option Country
designated in such notice provided that on execution of such amendment, in
consideration of the grant of rights by Salix to Falk under the terms of this
Agreement in respect of an Option Country, Falk shall pay to Salix the sum of US
$[*] ([*] US dollars) in respect of such Option Country.

 

17.3 Salix may in its sole discretion terminate the option granted under Clause
17.2 in respect of an Option Country in the circumstances specified in and under
the terms of Clause 6.2.

 

17.4 If Salix commences negotiations with any Third Party who wishes to acquire
rights in respect of the Salix IP and the Product, to enable it to have
manufactured and to Exploit any Products in an Option Country, Salix shall by
notice in writing to Falk, notify Falk that the option granted under Clause 17.2
shall be suspended from the date of such notice.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

28



--------------------------------------------------------------------------------

17.5 In the event that Salix grants rights in respect of the Salix IP and the
Product to any Third Party in respect of an Option Country after service of any
suspension notice under Clause 17.4 it shall forthwith by notice in writing to
Falk terminate the option granted under Clause 17.2 and thereafter Falk shall
have no further rights or obligations under this Clause 17 or otherwise under
this Agreement in respect of such Option Country.

 

17.6 If notwithstanding service of a suspension notice under Clause 17.4, Salix
terminates its negotiations with any Third Party, Salix may by subsequent notice
in writing to Falk lift the suspension of the option and with effect from the
date of receipt of any such further notice, the option granted under Clause 17.2
shall be fully reinstated and effective, unless and until service of a
subsequent suspension notice under Clause 17.4.

 

17.7 If Salix serves notice on Falk under Clause 17.5 terminating the option
under Clause 17.2 in respect of any Option Country Falk shall:

 

  17.7.1 be released from any further obligation under Clause 6.1 in connection
with any MA for such Option Country; and

 

  17.7.2 promptly on receipt of any such notice requiring the same, take all
such steps as may reasonably be required to effect a transfer to Salix (or as it
may require) of any application for an MA or any MA granted in respect of such
Option Country. Salix or its nominee shall:

 

  (a) pay all MA Transfer Costs in connection with any such transfer; and

 

  (b) reimburse Falk all third party costs reasonably and necessarily incurred
by Falk prior to such date in connection with the application and grant of such
MA in such Option Country as evidenced by copy third party invoices, such
reimbursement not to exceed €[*] in respect of each Option Country.

18. TERMINATION

 

18.1 This Agreement shall become effective as of the Effective Date and unless
earlier terminated pursuant to the other provisions of this Clause 18, shall
continue in full force and effect for the Term.

 

18.2 Falk may terminate this Agreement at any time after the Effective Date if
Falk reasonably considers that the continued Exploitation of the Products in the
Territory by Falk is no longer in the commercial interests of Falk, provided
that Falk shall have discussed such circumstance and consulted fully with Salix
and the Parties shall have discussed and if appropriate amended the Minimum
Royalty Payments under Clause 4, prior to Falk effecting any such termination.
Such termination shall be made by providing twenty four months written notice to
Salix provided that Salix may in its sole discretion reduce such notice period
or permit termination during such notice period. During such notice period all
obligations of Falk under this Agreement shall continue in full force and effect
(including in particular all payment obligations) and the obligation to effect
payment of Minimum Royalties shall be apportioned over the relevant part Years
up to the date of expiry of such notice period (or earlier termination permitted
by Salix) and any shortfall shall be calculated by reference to Royalties due in
respect of Net Sales in such period to the date of expiry of such notice or
earlier termination.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

29



--------------------------------------------------------------------------------

18.3 In the event there shall have occurred a material adverse breach of this
Agreement or a material adverse default in the observance or performance of any
provision of this Agreement by a Party (the “Defaulting Party”), the Party
claiming the same (the “Non Defaulting Party”) shall promptly provide detailed
notice thereof to the Defaulting Party. The Defaulting Party shall have sixty
(60) days from the date of receipt of such notice to cure the material adverse
breach or material adverse default detailed in such notice and, if the same is
timely cured within such sixty (60) day period the provisions of this Agreement
shall remain in full force and effect. In the event that the material adverse
breach or material adverse default detailed in such notice cannot with due
diligence be cured within such sixty (60) day period, and the Defaulting Party
promptly notifies the Non Defaulting Party of the period (not exceeding
120 days) in which it anticipates that it can be cured, the time to cure such
material adverse breach or material adverse default shall be extended for such
period (up to a maximum of 120 days) as may be necessary to cure the same with
all due diligence. This Agreement may be terminated forthwith by service of
notice in writing by the Non Defaulting Party in the event that the Defaulting
Party shall fail to cure such material adverse breach or material adverse
default within such initial or extended period. The right of a Party to
terminate this Agreement, under this Clause 18.3 shall not be affected in any
way by its waiver or failure to take action with respect to any prior breach or
default and shall be without prejudice to any other rights of the Non Defaulting
Party in connection with any such material adverse breach or material adverse
default.

 

18.4 In the event that Falk suffers a Change of Control it shall promptly notify
Salix of such event and Salix may within a period of thirty (30) days after the
date of such notice terminate this Agreement by service of four (4) months
notice of termination to Falk provided that this Agreement shall not terminate
upon the expiry of such notice period, if on or before the expiry of such four
(4) month notice period Falk shall pay to Salix a sum (the “Non Termination
Payment”);

 

  18.4.1 In the event that such Change of Control occurs at any time prior to
the sixth anniversary of the Effective Date, the Non Termination Payment shall
be US $[*] ([*] US dollars); and

 

  18.4.2 In the event that such Change of Control occurs at any time after the
sixth anniversary of the Effective Date, the Non Termination Payment shall be a
sum equal to the Royalties payable in a single Year under Clause 3.1.3
(calculated as the average of all Royalties actually paid by Salix to Falk under
Clause 3.1.3 in each complete Year after Year 5, preceding the date of Change of
Control); and

any such Non Termination Payment shall creditable against Royalties due under
clause 3.1.3 in the one Year following the date of the Non Termination Payment
only and for the avoidance of doubt any part of the Non Termination Payment not
offset during such Year following the date of payment shall not thereafter be
creditable against Royalties.

 

19. CONSEQUENCES OF TERMINATION.

 

19.1 Upon the effective date of termination of this Agreement howsoever caused
or arising under Clause 18:

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

30



--------------------------------------------------------------------------------

  19.1.1 all rights and licenses of Falk under this Agreement with respect to
the Territory shall immediately terminate and Falk shall;

 

  (a) cease all use of the Salix IP and the Salix Product Data; and

 

  (b) cease development and Exploitation of the Product; and

 

  (c) immediately return to Salix all relevant records and materials in its
possession or control containing or comprising Salix’s Know-How and Confidential
Information (except one copy of which may be retained in Falk’s confidential
files for archival purposes); and

 

  (d) provide Salix with copies of all Joint Product Data (if any) not
previously provided to Salix; and

 

  (e) at the terminating party’s cost, take all such actions as may reasonably
be required to effect a transfer to Salix (or as it may direct) of all MAs for
the Product in the Territory or any Option Country and any applications for any
such MAs; and

 

  (f) at the terminating party’s cost, transfer to Salix or as it may direct,
any Falk Trademark used on the Products in the Territory under the provisions of
Clause 9, provided that Salix shall not acquire any rights in the tradename
“Falk” or any part of any Falk Trademark containing the name “Falk” or any other
tradename of Falk applied to other Falk products in addition to being used in
connection with the Products.

 

  19.1.2 Falk shall, and shall cause its Affiliates and Sublicensees to,
immediately cease all Exploitation of the Product. However, Falk shall be
entitled to sell all stock of the Product in its possession or control during a
period of three (3) months after the effective date of termination provided that
if so required by notice in writing served by Salix on Falk within 30 days of
the effective date of termination Falk shall sell and Salix shall purchase all
such stock of Product at a price calculated as the cost to Falk incurred in
respect of the manufacture of such stock of Product.

 

  19.1.3 Save only as provided in Clause 19.2 or otherwise in respect of
Royalties and other sums accrued due to Salix prior to the effective date of
termination, no further payment shall be due from Falk either upon such
termination or otherwise under the terms of this Agreement after the effective
date of termination.

 

19.2 Termination of this Agreement for any cause shall not bring to an end:

 

  19.2.1 the confidentiality obligations of the Parties hereunder;

 

  19.2.2 Falk’s obligation to pay Royalties or other sums which have accrued due
to Salix up to and including the effective date of termination, in accordance
with Clauses 3 and 4; and

 

  19.2.3 any provision of this Agreement which in order for full effect to be
given thereto needs to survive termination of this Agreement.

 

31



--------------------------------------------------------------------------------

19.3 Any termination of this Agreement shall be without prejudice to the rights
and remedies of either Party with respect to any of the provisions of this
Agreement or arising out of breaches prior to such termination and shall not
relieve either Party of any obligations or liability accrued hereunder prior to
such termination including, without limitation, indemnity obligations and
confidentiality obligations, nor rescind or give rise to any right to rescind
anything done or payments made or other consideration given hereunder prior to
the time of such termination.

 

19.4 If this Agreement expires on the expiration of the Term, the licenses
granted hereunder shall continue thereafter on a non exclusive basis and shall
be fully paid-up and perpetual and for the avoidance of doubt;

 

  19.4.1 Falk shall thereafter be entitled to Exploit the Product in the
Territory free of any further payment to Salix; and

 

  19.4.2 Salix shall be entitled either itself or by a Third Party to exploit
the Product in the Territory.

 

20. NOTICES

 

20.1 All notices, statements or other documents that either Party shall be
required or shall desire to give to the other hereunder shall be in writing and
shall be given by the Parties only as follows:

 

  20.1.1 by personal delivery; or

 

  20.1.2 by addressing it as indicated below or to such other address as such
Party shall have last given by notice to the other Party, and by depositing it
certified mail, postage prepaid, in the mail, airmail; or

 

  20.1.3 by addressing it as indicated below or to such other address as such
Party shall have last given by notice to the other Party, and by delivering it
prepaid to a recognized courier service (e.g., Federal Express or DHL).

 

20.2 If so delivered, mailed, or couriered, each such notice, statement or other
document shall, except as herein expressly provided, be conclusively deemed to
have been given when personally delivered during a Business Day, or on the fifth
Business Day after the date of mailing, or on the second Business Day after
delivery to a courier service, as the case may be. The address of a Party shall
be the address at which the other Party actually receives written notice
pursuant to this Clause 20 and until further notice is:

 

If to Falk:    Leinenweberstraße 5, 79108 Freiburg, Germany Facsimile:   
+49/761/1514-356 Attention:    CEO If to Salix:    1700 Perimeter Park Drive,
Morrisville, NC 27560-8404, USA Facsimile:    +1 919 862 1095 Attention:    CEO,
with a copy to General Counsel

 

32



--------------------------------------------------------------------------------

20.3 Either Party may also deliver a copy of any such notice by facsimile to the
fax numbers specified above.

 

21. ENTIRE AGREEMENT

 

21.1 This Agreement contains the entire agreement between the Parties with
respect to the transactions contemplated herein or effected hereby in respect of
the Product and supersedes all prior written agreements, all previous
communications, either oral or written, and all negotiations and oral
understandings, if any, between the Parties hereto in respect of the Product
prior to the Effective Date.

 

21.2 The parties acknowledge and undertake that nothing contained in this
Agreement shall affect in any manner whatsoever the rights and obligations of
the parties under an agreement dated July 15, 2002 (“the 2002 Agreement”)
pursuant to which Salix was granted rights in respect of the Salix Territory to
a Falk Product provided that the Parties expressly acknowledge that the
provisions of Clause 5.3 of the 2002 Agreement shall cease to apply in respect
of any payments due under this Agreement and each party acknowledges and
undertakes that there shall be no right of set off between the Parties:

 

  21.2.1 under this Agreement, in respect of any sums due under the 2002
Agreement; or

 

  21.2.2 under the 2002 Agreement, in respect of any sums due under this
Agreement.

 

22. ASSIGNMENT

 

22.1 Subject only to Clause 22.2, each Party may assign its rights and
obligations under this Agreement to its Affiliates, provided that save where
this entire Agreement is assigned to an Affiliate whose identity shall have
previously been approved in writing by the other Party (such approval not to be
unreasonably withheld or delayed), the assigning Party shall remain liable for
the due and proper performance of its obligations hereunder. In the event a
Party assigns all or any of its rights hereunder to an Affiliate whose identity
shall have been previously approved by the other Party, such other Party agrees
to enter into such supplemental agreements not inconsistent herewith with such
Affiliate as may be necessary or advisable to permit such Affiliate to avail
itself of or perform any right or obligation of the assigning Party hereunder.

 

22.2 Notwithstanding the provisions of Clause 22.1, Salix undertakes that this
Agreement shall be assigned only to an Affiliate or Third Party to whom Salix
has assigned all right title and interest in the Salix IP and the Joint Product
Data and that its rights under this Agreement and its rights in the Salix IP and
Joint Product Data, shall at all times be held in common ownership by a single
entity.

 

22.3 Either Party may assign any or all of its rights or obligations under this
Agreement in connection with a Change of Control, merger or acquisition of such
Party or its Affiliates or of substantially all of the assets thereof, which
such assignment shall not require the consent of the other Party (subject always
to the provisions of Clause 18.4 in the event of a Change of Control of Falk).

 

22.4 Save as expressly provided in Clauses 22.1 and 22.3 neither Party shall
assign, charge or transfer this Agreement to a Third Party without the written
consent of the other.

 

33



--------------------------------------------------------------------------------

23. NON-WAIVER OF RIGHTS

Failure of a Party to enforce any of the provisions or any rights with respect
to this Agreement shall in no way be considered a waiver of such provisions or
rights or in any way affect the validity of this Agreement. The failure of
either Party to enforce any of such provisions or rights shall not preclude or
prejudice such Party from later enforcing or exercising the same or any other
provisions or rights which it may have under this Agreement.

 

24. AMENDMENT

This Agreement may not be revised, amended, supplemented or varied except by an
instrument in writing signed by Falk and Salix.

 

25. INDEPENDENT CONTRACTORS

Nothing in this Agreement shall create or imply an association, partnership or
joint venture between the Parties hereto, it being agreed and understood that
the Parties are independent contractors and neither Party, with respect to a
Third Party, shall have the power or authority to bind or obligate the other
Party in any way.

 

26. FURTHER ASSURANCES AND COOPERATION

Each Party agrees that after the date hereof it will execute and deliver, or
cause the execution and delivery of, such further documents and instruments as
may be reasonably necessary or proper to fully effectuate this Agreement and the
transactions contemplated thereby.

 

27. SEVERABILITY

This Agreement is intended to be valid and effective under any applicable law
and, to the extent permissible under applicable law, shall be construed in a
manner to avoid violation of or invalidity under any applicable law. Should any
provisions of this Agreement be or become invalid, illegal or unenforceable
under any applicable law, the other provisions of this Agreement shall not be
affected and shall remain in full force and effect and, to the extent
permissible under applicable law, any such invalid, illegal or unenforceable
provision shall be deemed amended lawfully to conform with the intent of the
Parties.

 

28. DISPUTE RESOLUTION

 

28.1 Within ten (10) days of either Party becoming aware of any dispute relating
in any manner to this Agreement or the terms hereof it shall prepare and submit
to the Chief Executive Officer or such other senior manager as may be nominated
from time to time for such purpose (“CEOs”) of each of the Parties a memorandum
or statement setting out its position in respect of the matter in dispute and
its reasons for adopting that position. The other Party shall within ten
(10) Business Days of receipt of the memorandum or statement prepare and submit
to the other Party a memorandum or statement setting out like particulars on its
own behalf and the CEOs shall consider the dispute in the light of those
statements.

 

34



--------------------------------------------------------------------------------

28.2 If the CEOs agree upon the resolution of the dispute they shall issue a
joint statement setting out the agreed terms and shall exercise and powers
available to them to procure that the agreed terms are fully and promptly
carried into effect.

 

28.3 If the dispute is not resolved or disposed of in accordance with this
Clause 28, within thirty (30) days of compliance with the terms of Clause 28.1,
or if either Party shall fail to comply with the terms of Clause 28.2, either
Party may by notice in writing request mediation in accordance with the
provisions of Clause 28.4.

 

28.4 If either Party by notice in writing under Clause 28.3 invokes mediation,
the CEOs shall agree upon a mediator in England. Each Party shall propose a list
of up to five names within 10 Business Days of the date of the written notice
invoking mediation. Each such name proposed shall be of an independent Third
Party with appropriate experience and expertise. If any of the names are the
same the Parties shall agree upon a mediator from the names they have jointly
proposed. If none of the names are the same the Party who initiates mediation
shall select a mediator from the list provided by the non-initiating Party. All
lists of mediators shall include a full résumé for each mediator named on the
list. The Parties shall complete the process of selecting a mediator within 20
days of the date of the written notice invoking mediation. If the Parties are
unable to reach a mediated resolution within 60 days after selection of the
mediator, the provisions of Clause 29 shall apply.

 

29. LAW AND ARBITRATION

 

29.1 Any controversy or claim of whatsoever nature arising out of or relating in
any manner whatsoever to this Agreement or any breach of any terms of this
Agreement shall be governed by and construed in all respects in accordance with
the laws of England without regard to any choice of law provisions or rule that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

29.2 If the Parties are unable to reach a mediated resolution according to
Clause 28.4, either Party may submit any dispute or other claim arising out of
or in connection with this Agreement for resolution by binding arbitration in
London, United Kingdom under the rules of arbitration of the London Court of
International Arbitration (“LCIA”) before a single independent arbitrator with
relevant business, financial, scientific or other experience based on the
subject matter of the dispute. The Parties shall seek to agree the sole
arbitrator and in the absence of agreement the arbitrator shall be appointed as
determined by the LCIA rules. All costs incurred in the arbitration shall be
borne as directed by the arbitrator. Judgment on the award rendered by the
arbitrator shall in the absence of manifest error or failure of the arbitrator
to conduct the arbitration in accordance with said LCIA Rules be binding on the
Parties with no right of appeal to any court and such judgement may be entered
by either Party in any court having jurisdiction thereof.

 

29.3 Nothing in either Clause 28 or this Clause 29 shall be construed to limit
or preclude a Party from bringing an action in any court of competent
jurisdiction for injunctive or other equitable relief as may reasonably be
appropriate to protect the Intellectual Property of such Party.

 

35



--------------------------------------------------------------------------------

29.4 Each Party shall be entitled to recover from the other Party any costs
(including reasonable legal fees) reasonably incurred by such Party in enforcing
any payment or other obligation under the terms of this Agreement.

 

30. COUNTERPARTS

This Agreement may be executed simultaneously or in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

31. INTERPRETATION

In the event of a dispute hereunder, this Agreement shall be interpreted in
accordance with its fair meaning and shall not be interpreted for or against a
Party hereto on the ground that such Party drafted or caused to be drafted this
Agreement or any part thereof.

IN WITNESS WHEREOF, the Parties have executed this Agreement with effect from
the date first above written.

 

36



--------------------------------------------------------------------------------

Schedule 1

Salix Patents

NON-AQUEOUS COLONIC PURGATIVE FORMULATIONS – 63771

 

Country

   Application
Status    Application
Number   

Filing

Date

   Patent
Number   

Issue

Date

  

Expiration

Date

Austria    Granted    96915636.3    08-May-1996    858326    02-Apr-2003   
08-May-2016 Belgium    Granted    96915636.3    08-May-1996    858326   
02-Apr-2003    08-May-2016 Canada    Granted    2241445    08-May-1996   
2241445    31-Jul-2001    08-May-2016 Denmark    Granted    96915636.3   
08-May-1996    858326    02-Apr-2003    08-May-2016 European Patent Convention
   Granted    96915636.3    08-May-1996    858326    02-Apr-2003    08-May-2016
Finland    Granted    96915636.3    08-May-1996    858326    02-Apr-2003   
08-May-2016 France    Granted    96915636.3    08-May-1996    858326   
02-Apr-2003    08-May-2016 Germany    Granted    96915636.3    08-May-1996   
858326    02-Apr-2003    08-May-2016 Greece    Granted    96915636.3   
08-May-1996    858326    02-Apr-2003    08-May-2016 Ireland    Granted   
96915636.3    08-May-1996    858326    02-Apr-2003    08-May-2016 Italy   
Granted    96915636.3    08-May-1996    858326    02-Apr-2003    08-May-2016
Luxembourg    Granted    96915636.3    08-May-1996    858326    02-Apr-2003   
08-May-2016 Monaco    Granted    96915636.3    08-May-1996    858326   
02-Apr-2003    08-May-2016 Netherlands    Granted    96915636.3    08-May-1996
   858326    02-Apr-2003    08-May-2016 Patent Cooperation Treaty    Published
   US96/06563    08-May-1996          Portugal    Granted    96915636.3   
08-May-1996    858326    02-Apr-2003    08-May-2016 Spain    Granted   
96915636.3    08-May-1996    858326    02-Apr-2003    08-May-2016 Sweden   
Granted    96915636.3    08-May-1996    858326    02-Apr-2003    08-May-2016
Switzerland    Granted    96915636.3    08-May-1996    858326    02-Apr-2003   
08-May-2016 United Kingdom    Granted    96915636.3    08-May-1996    858326   
02-Apr-2003    08-May-2016 United States of America    Abandoned    08/411,350
   31-Mar-1995          United States of America    Granted    08/669,834   
26-Jun-1996    5616346    01-Apr-1997    21-May-2013

 

37



--------------------------------------------------------------------------------

COLONIC PURGATIVE COMPOSITION WITH SOLUBLE BINDING AGENT - 63770

 

Country Name

   Application
Status    Application
Number   

Filing

Date

  

Issue

Date

   Expiration
Date Argentina    Published    P040104289    19-Nov-2004       Australia   
Pending    2004292428    17-Nov-2004       17-Nov-2024 Brazil    Pending   
PI0416702-3    17-Nov-2004       Canada    Pending    2546637    17-Nov-2004   
   17-Nov-2024 Chile    Published    2975-2004    18-Nov-2004       China
(Peoples Republic)    Pending    2.0048E+11    17-Nov-2004       17-Nov-2024
European Patent Convention    Published    4819530.9    17-Nov-2004      
17-Nov-2024 Japan    Published    2006-541302    17-Nov-2004       17-Nov-2024
Korea, Republic of    Pending    1-2006-7011762    17-Nov-2004       17-Nov-2024
Patent Cooperation Treaty    Published    US2004/038220    17-Nov-2004      
United States of America    Published    10/988,693    16-Nov-2004       United
States of America    Expired    60/523,142    19-Nov-2003       19-Nov-2004

 

38



--------------------------------------------------------------------------------

Schedule 2

Trademark Registrations

 

Mark

 

Territory

 

Number

 

Renewal Date

DIACOL   Norway   200915   30/12/09

 

39



--------------------------------------------------------------------------------

Schedule 3

Press Release

 

40



--------------------------------------------------------------------------------

FOR IMMEDIATE RELEASE

 

Contact:    Adam C. Derbyshire    Mike Freeman    Senior Vice President and   
Executive Director, Investor Relations and    Chief Financial Officer   
Corporate Communications    919-862-1000    919-862-1000

SALIX PHARMACEUTICALS LICENSES DIACOL™

TO DR. FALK PHARMA IN EUROPE

RALEIGH, NC, April 16, 2007 - Salix Pharmaceuticals, Ltd. (Nasdaq:SLXP) today
announced that it has licensed exclusive rights to market DIACOL™ 1500 mg
Tablets in 28 territories in Europe to Dr. Falk Pharma GmbH of Freiberg,
Germany. DIACOL, or, sodium phosphate monobasic monohydrate, USP, and sodium
phosphate dibasic anhydrous, tablets, USP, are marketed in the United States
under the trade name OSMOPREP™ Tablets. As part of the agreement, Falk also has
a non-exclusive option to market DIACOL in Italy and France. Under the terms of
the agreement, Salix may receive up to $4 million in milestone payments, as well
as royalty payments based on product sales. Falk made the first milestone
payment of $1.5 million upon execution of the agreement. Falk is obligated to
use all reasonable efforts to obtain Marketing Authorization by means of the
Mutual Recognition Procedure in the territories and option countries noted
above.

DIACOL™ 1500 mg Tablets are indicated for cleansing of the bowel when required
as a preparation for certain diagnostic procedures such as colonoscopy. DIACOL™
was granted Marketing Authorization in the United Kingdom in December 2006.
DIACOL has patent protection in Europe to May 2016.

Dr. Falk Pharma GmbH, based in Freiburg, Germany, specializes in the development
and marketing of products used in hepatology and gastroenterology. Falk
currently markets its products by means of subsidiary companies in selected
European countries and a network of

 

41



--------------------------------------------------------------------------------

sales partners within Europe and other geographic areas. The Falk Foundation, an
independent organization associated with Dr. Falk, is well-known internationally
for its symposia, forums, postgraduate courses and educational literature in
hepatology and gastroenterology.

Salix Pharmaceuticals, Ltd., headquartered in Raleigh, North Carolina, develops
and markets prescription pharmaceutical products for the treatment of
gastrointestinal diseases. Salix’s strategy is to in-license late-stage or
marketed proprietary therapeutic drugs, complete any required development and
regulatory submission of these products, and market them in the United States
through the Company’s 150-member gastroenterology specialty sales and marketing
team.

Salix markets COLAZAL® (balsalazide) Capsules, XIFAXAN® (rifaximin) Tablets,
OSMOPREP™ (sodium phosphate monobasic monohydrate, USP, and sodium phosphate
dibasic anhydrous, USP) Tablets, MOVIPREP® (PEG-3350, sodium sulfate, sodium
chloride, potassium chloride, sodium ascorbate and ascorbic acid for Oral
Solution), VISICOL® Tablets (sodium phosphate monobasic monohydrate, USP, and
sodium phosphate dibasic anhydrous), PEPCID® (famotidine) for Oral Suspension,
DIURIL® (chlorothiazide) Suspension, AZASAN® (Azathioprine Tablets, USP),
ANUSOL-HC® (Hydrocortisone Cream, USP) and PROCTOCORT® (Hydrocortisone Cream,
USP). Balsalazide disodium tablets, Granulated Mesalamine, SANVAR® (600 ug vials
vapreotide acetate powder) and Xifaxan are under development for additional
indications.

OsmoPrep Tablets are indicated for cleansing of the colon as a preparation for
colonoscopy in adults 18 years of age or older. Considerable caution should be
advised before OsmoPrep Tablets are used in patients with severe renal
insufficiency, congestive heart failure, ascites, unstable angina, gastric
retention, ileus, acute obstruction or pseudo-obstruction of the bowel, severe
chronic constipation, bowel perforation, acute colitis, toxic megacolon, gastric
bypass or stapling surgery, or hypomotility syndrome. Use with caution in
patients with impaired renal function, patients with a history of acute
phosphate nephropathy, patients with a history of seizures or at higher risk of
seizure, patients with higher risk of cardiac arrhythmias, known or suspected
electrolyte disturbances (such as dehydration), or people taking drugs that
affect electrolyte

 

42



--------------------------------------------------------------------------------

levels. Patients with electrolyte abnormalities such as hypernatremia,
hyperphosphatemia, hypokalemia, or hypocalcemia should have their electrolytes
corrected before treatment with OsmoPrep Tablets. OsmoPrep is contraindicated in
patients with a known allergy or hypersensitivity to sodium phosphate salts or
any of its ingredients. In clinical trials, the most commonly reported adverse
reactions (reporting frequency >3%) were transient and self-limited abdominal
bloating, nausea, abdominal pain, and vomiting. It is recommended that patients
receiving OsmoPrep Tablets be advised to adequately hydrate before, during, and
after the use of OsmoPrep.

For full prescribing information on Salix products, please visit www.salix.com.

Salix trades on the Nasdaq National Market under the ticker symbol “SLXP”.

For more information please contact the Company at 919-862-1000 or visit our web
site at www.salix.com. Information on our web site is not incorporated in our
SEC filings.

Please Note: This press release contains forward-looking statements regarding
future events. These statements are just predictions and are subject to risks
and uncertainties that could cause the actual events or results to differ
materially. These risks and uncertainties include: reliance on third parties for
international sales; risks of regulatory review and clinical trials;
intellectual property risks; market acceptance for approved products;
competition, including from potential generic or over-the-counter products;
management of rapid growth; and the need to acquire additional products. The
reader is referred to the documents that the Company files from time to time
with the Securities and Exchange Commission.

 

43



--------------------------------------------------------------------------------

Schedule 4

Summary of Product Characteristics

03 May 2006

 

(a) PART I B SUMMARY OF PRODUCT CHARACTERISTICS

 

1. NAME OF THE MEDICINAL PRODUCT

Diacol™ 1500 mg Tablets

 

2. QUALITATIVE AND QUANTITATIVE COMPOSITION

Each tablet contains 1102 mg of sodium phosphate monobasic monohydrate and
398 mg of disodium phosphate anhydrous.

For excipients, see 6.1.

 

3. PHARMACEUTICAL FORM

Tablet

White to off-white modified oval compressed tablets. The upper half bisected
with a monogram “INKP” on the left and “1.5” on the right, and the lower half
plain.

 

4. CLINICAL PARTICULARS

 

4.1 Therapeutic indications

Diacol™ Tablets are indicated for cleansing of the bowel when required as a
preparation for certain diagnostic procedures such as colonoscopy.

 

4.2 Posology and method of administration

The usual adult dosage of Diacol™ Tablets is 32 tablets. On the day prior to
colonoscopy, patients may have a light, low-fiber breakfast prior to 12 noon.
After 12 noon, patients should be placed on a clear liquid diet. The total dose
of phosphate is 32.79g.

Adults (over 18 years of age):

Diacol™ Tablets should be administered orally in the following manner:

The evening before the colonoscopy procedure, take 4 Diacol™. Tablets with 250mL
of clear liquids every 15 minutes for a total of 20 tablets. The day of the
colonoscopy procedure, (starting 3-5 hours before the procedure) take 4 Diacol™
Tablets with 250mL of clear liquids every 15 minutes for a total of 12 tablets.

Patients should be advised of the importance of following the recommended fluid
regimen.

 

44



--------------------------------------------------------------------------------

The Elderly:

As for adults. It may be useful to assess renal function before use in the
elderly.

Children:

Diacol™ Tablets are not recommended for use in children.

Renal Insufficiency:

Patients with renal disease may have difficulty excreting the large amounts of
phosphates consumed in this medication. Diacol™ Tablets should be used with
caution in patients with impaired renal function.

Patients should not repeat this dosage for at least seven days. No additional
agents are necessary when taking Diacol™ Tablets, particularly those agents
containing sodium phosphate.

 

4.3 Contraindications

Diacol™ Tablets are not to be used in patients with uncontrolled heart failure,
ascites, unstable angina pectoris, gastric retention, bowel perforation, acute
colitis, ileus or acute obstruction or pseudo-obstruction, severe chronic
constipation, hypomotility syndrome (such as hypothyroidism, scleroderma) or
toxic megacolon.

Diacol™ Tablets are contraindicated in patients with a known allergy or
hypersensitivity to sodium phosphate salts or to any of the other ingredients.

 

4.4 Special warnings and special precautions for use

Patients should be advised that undigested or partially digested Diacol™ Tablets
may be seen in the watery diarrhoea stool or during colonoscopy. Undigested
tablets of other medications may also be seen.

Patients should be advised to drink sufficient quantities of clear liquids or
water when taking Diacol™ Tablets. Inadequate fluid intake, as with any
effective purgative, may lead to dehydration.

Diacol™ Tablets should be used with caution in patients experiencing an acute
exacerbation of chronic inflammatory bowel disease or within three months of an
acute myocardial infarction or cardiac surgery, including coronary artery bypass
graft surgery.

Rarely, administration of other sodium phosphate-containing products, such as
enemas or non-prescription liquid purgatives, to patients with renal
insufficiency or bowel obstruction, has been reported to have serious clinical
consequences including fatalities.

Administration of this product to a patient with bowel obstruction or impaired
renal function could lead to exaggerated absorption of sodium and phosphate with
severe serum

 

45



--------------------------------------------------------------------------------

electrolyte aberrations as well as significant fluid shifts. Rarely, profound
alterations in electrolyte levels could occur, which could theoretically cause
severe complications including death. Prolongation of the QT interval has been
observed in some patients who were dosed with Diacol™ Tablets. This effect has
been seen in patients treated with other purgatives. QT prolongation has been
associated with electrolyte imbalances. Diacol™ Tablets should be used with
caution in patients who are taking medications known to prolong the QT interval.
Electrolyte abnormalities such as hypernatraemia, hyperphosphataemia,
hypokalaemia, or hypocalcaemia should be corrected before treatment with Diacol™
Tablets.

Diacol™ Tablets should be used with caution in patients with risk factors for
hyponatremia, e.g., SIADH, a history of electrolyte abnormalities, inadequately
treated hypothyroidism, use of other drugs associated with hyponatremia, e.g.,
thiazide diuretics, or adrenal insufficiency, or with risk factors for
development of tonic-clonic seizures, e.g., a history of seizures, use of drugs
that lower the seizure threshold such as tricyclic antidepressants, or
withdrawal from alcohol or benzodiazepines.

Diacol™ 1500 mg Tablets contain 313 mg of sodium per tablet. This should be
taken into consideration by patients on a controlled sodium diet.

 

4.5 Interaction with other medicinal products and other forms of interaction

No drug interaction studies have been conducted for Diacol™ Tablets. As with
other purgatives the absorption of other orally administered medicines (e.g.
oral contraceptives, antibiotics, antidiabetics) may be delayed or completely
prevented.

Care should be taken with patients taking calcium channel blockers, diuretics,
lithium treatment or other medications that might affect electrolyte levels as
hyperphosphataemia, hypocalcaemia, hypernatraemic dehydration or acidosis may
occur.

 

4.6 Pregnancy and lactation

No animal reproductive studies have been conducted. It is not known whether
Diacol™ Tablets can cause harm to the unborn foetus if administered to a
pregnant woman, or interfere with reproductive capacity.

Diacol™ Tablets should not be used during pregnancy or by lactating mothers.

 

4.7 Effects on ability to drive and use machines

There is no known effect on the ability to drive and use machines.

 

4.8 Undesirable effects

In clinical studies very common adverse reactions included abdominal bloating,
abdominal pain and nausea. Common side effects included vomiting, headache and
dizziness. These adverse reactions are generally transient and subside rapidly.

 

46



--------------------------------------------------------------------------------

There have been reports of generalised tonic-clonic and/or loss of consciousness
associated with use of the active ingredient in patients with no prior history
of seizures. Cases of seizure were associated with electrolyte abnormalities
(e.g. hyponatraemia, hypokalaemia, hypochloraemia, hypocalcaemia,
hypomagnesaemia) and low serum osmolality.

 

4.9 Overdose

Purposeful or accidental ingestion of more than the recommended dosage of
Diacol™ Tablets may result in severe electrolyte disturbances as well as
dehydration and hypovolaemia. Certain severe electrolyte disturbances may lead
to cardiac arrhythmias and death. The patient should be monitored carefully and
treated symptomatically (e.g. rehydration therapy) for complications until
stable.

 

5. PHARMACOLOGICAL PROPERTIES

 

5.1 Pharmacodynamic properties

The primary mode of action of sodium phosphate is thought to result from the
osmotic action of sodium which causes large amounts of water to be drawn into
the bowel. The influx of water stimulates bowel evacuation, rapidly and
effectively cleansing the entire colon.

 

5.2 Pharmacokinetic properties

Approximately 60-65% of ingested dietary phosphate is absorbed from the
gastro-intestinal tract via an active energy-dependent process.

Phosphate distributes into plasma and extracellular fluid, cell membranes and
intracellular fluids. More than 90% of plasma phosphate is filtered and 80% of
the filtered phosphate is actively reabsorbed in the steady state.

Clinical studies with a higher dose of a previous formulation of Diacol™ Tablets
have demonstrated that maximum peak plasma concentrations of serum inorganic
phosphorous are achieved at approximately three hours after the administration
of the first 30 g dose of Diacol™ Tablets, where serum inorganic phosphorous
levels are increased by a mean of 1.21 ± 0.53 mmol/L. Following a second 30 g
dose of Diacol™ Tablets a maximum peak plasma concentration of serum inorganic
phosphorous is obtained at approximately four hours and the serum inorganic
phosphorous levels are increased by a mean of 1.42 ± 0.60 mmol/L. The dosing
instructions for Diacol™ Tablets recommend a first dose of 30 g and a second
dose of 18 g.

 

5.3 Preclinical safety data

Published preclinical studies provide evidence that sodium phosphate (mono and
dibasic) has no significant toxicity potential.

 

47



--------------------------------------------------------------------------------

An LD50 of 19.93 g/kg in rats has been identified for sodium phosphate dibasic.
Studies have demonstrated that monobasic sodium phosphate exhibits no tumour
producing activity.

 

6. PHARMACEUTICAL PARTICULARS

 

6.1 List of excipients

Macrogol 8000

Magnesium Stearate

 

6.2 Incompatibilities

Not applicable

 

6.3 Shelf life

24 months.

 

6.4 Special precautions for storage

Do not store above 30°C. Keep the bottle tightly closed.

 

6.5 Nature and contents of container

High-density polyethylene (HDPE) bottles with child-resistant polypropylene cap,
containing a silica gel desiccant.

There are 32 Diacol™ Tablets in each bottle.

 

6.6 Instructions for use and handling and disposal

Not applicable.

 

7. UK MA HOLDER

InKine Pharmaceutical Company, Ltd.

The Coach House

The Grove

Pipers Lane

Harpenden

Hertfordshire

AL5 1AH

United Kingdom

 

8. MARKETING AUTHORISATION NUMBER

PL 19147/0001

 

48



--------------------------------------------------------------------------------

9. DATE OF FIRST AUTHORISATION/RENEWAL OF THE AUTHORISATION

7th January 2005

 

10. DATE OF REVISION OF THE TEXT

3rd May 2006

 

49



--------------------------------------------------------------------------------

Schedule 5

Market Assumptions

 

1) [*]

 

2) Product presentation is a bottle containing 32 tablets which equals one
prescription (all to be taken during one course of bowel cleansing).

 

3) Price to wholesaler excl. VAT, per prescription is at least € [*] (in
Germany, Netherlands, Austria, Turkey, Greece, Lithuania) but not higher than
market leader and at least € [*] (in all other countries in the Territory).

 

4) Market for bowel cleansing preparations (PEG- and sodium-phosphate–based
preparations and bisacodyl-based Prepacol) will be more than [*] (in Germany),
[*] (in UK) and about [*] (in each of Spain, Netherlands, Belgium, Austria,
Portugal) and approx. [*] each or less (in all other countries in the Territory)
prescriptions/bowel cleaning courses per year.

 

5) At the time of launch and thereafter the following products will be on the
market:

-    [*]

-    [*]

-    [*]

-    [*]

All these products can only be labelled as drugs with the exception of Germany
and Slovenia, where [*] products can also be registered as medical devices, such
as [*] and [*] in Germany.

 

6) [*] have a relatively small market share in the Territory.

 

7) All Products are reimbursed by the health insurance funds in the following
countries: [*]. They are not reimbursed in all other countries (mostly [*]).

 

8) [*]

 

9) [*]

 

10) Colon cleansing will be the standard procedure before colonic diagnostics.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

50



--------------------------------------------------------------------------------

DR FALK PHARMA GmbH By:   /s/ Ursula Falk Name:   Ursula Falk Title:   Owner

 

SALIX PHARMACEUTICALS, INC. By:   /s/ Carolyn J. Logan Name:   Carolyn J. Logan
Title:   President and Chief Executive Officer

 

51